
	
		I
		112th CONGRESS
		1st Session
		H. R. 1279
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Chaffetz (for
			 himself and Mr. Holt) introduced the
			 following bill; which was referred to the Committee on Homeland Security, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 49, United States Code, to establish
		  limitations on the use of advanced imaging technology for aircraft passenger
		  screening, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Aircraft Passenger Whole-Body Imaging
			 Limitations Act of 2011.
		2.Limitations on
			 use of advanced imaging technology and enhanced pat-down searches for aircraft
			 passenger screeningSection
			 44901 of title 49, United States Code, is amended by adding at the end the
			 following:
			
				(l)Limitations on
				use of advanced imaging technology and enhanced pat-Down searches for screening
				passengers
					(1)In
				generalThe Assistant
				Secretary of Homeland Security (Transportation Security Administration) shall
				ensure that advanced imaging technology is used for the screening of passengers
				under this section only in accordance with this subsection.
					(2)Advanced imaging
				technologyAdvanced imaging
				technology may not be used as a method of screening a passenger under this
				section unless—
						(A)the National Academy of Sciences determines
				that the technology poses no threat to public health;
						(B)the technology is
				equipped with a privacy filter or other privacy-protecting technology;
				and
						(C)another method of screening, such as metal
				detection, explosive trace detection, or behavioral profiling, demonstrates
				reasonable cause for utilizing advanced imaging technology to detect a possible
				threat to aviation security.
						(3)Enhanced
				pat-down searchesAn enhanced
				pat-down search may not be used as a method of screening a passenger under this
				section unless another method of screening, such as metal detection, explosive
				trace detection, behavioral profiling, or use of advanced imaging technology in
				accordance with paragraph (2), demonstrates reasonable cause for utilizing
				advanced imaging technology to detect a possible threat to aviation
				security.
					(4)Provision of
				informationA passenger for
				whom screening by advanced imaging technology is permissible under paragraph
				(2) shall be provided, prior to the utilization of such technology with respect
				to such passenger, information on—
						(A)the operation of
				such technology;
						(B)the image
				generated by such technology;
						(C)privacy policies
				relating to such technology; and
						(D)the right to
				request an advanced pat-down search under paragraph (5).
						(5)Pat-down search
				optionA passenger for whom
				screening by advanced imaging technology is permissible under paragraph (2)
				shall be offered an advanced pat-down search in lieu of such screening.
					(6)Prohibition on
				use of imagesAn image of a
				passenger generated by advanced imaging technology may not be stored,
				transferred, shared, or copied in any form after the boarding determination
				with respect to such passenger is made.
					(7)ReportNot later than one year after the date of
				enactment of the Aircraft Passenger
				Whole-Body Imaging Limitations Act of 2011, and annually
				thereafter, the Assistant Secretary shall submit to Congress a report
				containing information on—
						(A)the implementation
				of this subsection;
						(B)the number of
				passengers for whom screening by advanced imaging technology was permissible
				under paragraph (2) as a percentage of all screened passengers;
						(C)the number of
				passengers who chose an advanced pat-down search when presented the offer under
				paragraph (5) as a percentage of all passengers presented such offer;
						(D)privacy protection
				measures taken with respect to advanced imaging technology;
						(E)privacy violations
				that occurred with respect to such technology; and
						(F)the effectiveness
				and safety of such technology.
						(8)Advanced imaging
				technologyThe term
				advanced imaging technology means a device, including a device
				using backscatter x-rays or millimeter waves, used to detect objects carried on
				individuals and that creates a visual image of the individual’s full body,
				showing the surface of the skin and revealing objects that are on the
				body.
					.
		3.Penalty relating
			 to violation of prohibition on image storing
			(a)In
			 generalChapter 93 of title
			 18, United States Code, is amended by adding at the end the following:
				
					1925.Misuse of
				certain images relating to aircraft passenger screeningWhoever, being an officer or employee of the
				United States, knowingly stores, transfers, shares, or copies an image in
				violation of section 44901(l)(6) of title 49, United States Code, shall be
				fined under this
				title.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 93 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						1925. Misuse of certain images relating to
				aircraft passenger
				screening.
					
					.
			4.Performance
			 measures and cost-benefit analysis requirements
			(a)In
			 generalSection 44901 of
			 title 49, United States Code, is further amended by adding at the end the
			 following:
				
					(m)Performance
				measure and cost-Benefit analysis requirements
						(1)In
				generalThe Secretary may not
				use any security technology or methodology for screening under this section
				unless the Secretary has—
							(A)established quantifiable and validated
				performance measures to determine if the technology or methodology is cost
				effective, reliable, and safe, and demonstrated that the technology or
				methodology satisfies those measures;
							(B)performed a full
				assessment of the costs and benefits of such technology or methodology;
				and
							(C)determined that
				there is no other equally effective and less invasive technology or methodology
				that satisfies those standards.
							(2)Emergency
				exceptionParagraph (1) shall
				not apply with respect to use of a technology or methodology to address a
				temporary emergency determined by the
				Secretary.
						.
			(b)Application
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendment made by subsection (a) shall apply with respect to
			 any use of a security technology or methodology after the date of enactment of
			 this Act.
				(2)Advanced imaging
			 technology and pat-down searchesThe amendment made by subsection (a) shall
			 apply with respect to any use of advanced imaging technology or pat-down search
			 (as those terms are used in section 44901(l) of title 49, United States Code,
			 as amended by this section) for the screening of passengers, beginning upon the
			 end of the 12-month period beginning on the date of the enactment of this
			 Act.
				5.Effective
			 dateSections 2 and 3 of this
			 Act shall take effect on the date that is 30 days after the date of enactment
			 of this Act.
		
